Opinion issued February 13, 2003


     






In The
Court of Appeals
For The
First District of Texas




NO. 01-02-00815-CV




JORGE M. CASTILLO, Appellant

V.

WFS FINANCIAL, Appellee




On Appeal from County Criminal Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 766269




MEMORANDUM OPINION
          This is an appeal from a judgment that was signed on April 24, 2002.  On
November 15, 2002, appellant informed this Court that the parties had settled and he
would file a motion soon.  Appellant failed to file a motion in this Court regarding the
settlement. However, appellee filed a motion on February 4, 2003, informing this
Court that the appeal settled.  We cannot dismiss this appeal without an agreed
motion or a motion by appellant to dismiss.  Tex. R. App. P. 42.1.  
          Appellant’s brief was originally due on September 4, 2002.  On October 14,
2002, we issued an order stating:
Unless a reasonable explanation for failure to timely file appellant’s
brief and appellant’s brief is filed within 30 days of the date of this
order, the Court will dismiss the appeal for want of prosecution.  See
Tex. R. App. P. 38.8(a)(1), 42.3(b).  NO FURTHER EXTENSIONS
WILL BE ENTERTAINED. 
  
No reasonable explanation, motion for extension, or brief has been filed; appellant
has not responded to this Court’s order of October 14, 2002.   Accordingly, the appeal
is dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).  All
pending motions are overruled as moot.  
          It is so ORDERED. 
PER CURIAM
The panel consists of Justices Hedges, Keyes and Alcala.